Order filed April 2, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00007-CV
                                   ____________

                GOPIKRISHNA P. DORAISWAMY, Appellant

                                        V.

           PIPING TECHNOLOGY & PRODUCTS, INC., Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-53760

                                   ORDER

      Appellant’s brief was due March 12, 2015. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before April 15, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM